Illinois Official Reports

                                         Appellate Court



            Edwards v. Addison Fire Protection District Firefighters’ Pension Fund,
                                  2013 IL App (2d) 121262




Appellate Court              KIM L. EDWARDS, Plaintiff-Appellant, v. THE ADDISON FIRE
Caption                      PROTECTION DISTRICT FIREFIGHTERS’ PENSION FUND,
                             THE BOARD OF TRUSTEES OF THE ADDISON FIRE
                             PROTECTION DISTRICT FIREFIGHTERS’ PENSION FUND, and
                             THE     ADDISON       FIRE    PROTECTION       DISTRICT,
                             Defendants-Appellees.

District & No.               Second District
                             Docket No. 2-12-1262



Filed                        December 9, 2013



Held                         The finding of defendant board of trustees of the pension fund of the
(Note: This syllabus         fire protection district where plaintiff was employed that plaintiff
constitutes no part of the   failed to prove that she had incurred a “sickness” from an allergy to
opinion of the court but     latex that rendered her “permanently disabled” within the meaning of
has been prepared by the     the Pension Code and that she was not entitled to a line-of-duty
Reporter of Decisions        disability pension was not against the manifest weight of the evidence
for the convenience of       and was upheld by the appellate court, and further, the trial court’s
the reader.)                 denial of her motion to consolidate the administrative review of the
                             Pension Board’s decision with her pending employment
                             discrimination action claim arising from the termination of her
                             employment was also upheld, since the two actions involved different
                             roles for the trial court, different standards, different issues, and
                             different evidence.


Decision Under               Appeal from the Circuit Court of Du Page County, No. 12-MR-162;
Review                       the Hon. Bonnie M. Wheaton, Judge, presiding.
     Judgment                 Affirmed.


     Counsel on               Thomas W. Duda, of Law Offices of Thomas W. Duda, of Arlington
     Appeal                   Heights, for appellant.

                              Richard J. Reimer, Keith A. Karlson, and Christopher M.
                              Melnyczenko, all of Reimer & Karlson LLC, of Hinsdale, for appellee
                              Addison Fire Protection District Firefighters’ Pension Fund.

                              Ericka J. Thomas, of Ottosen Britz Kelly Cooper Gilbert & DiNolfo,
                              Ltd., of Naperville, for appellee Addison Fire Protection District.


     Panel                    JUSTICE McLAREN delivered the judgment of the court, with
                              opinion.
                              Justices Schostok and Spence concurred in the judgment and opinion.




                                               OPINION


¶1         Plaintiff, Kim L. Edwards, appeals from the trial court’s orders: (1) denying her motion
       to consolidate this case with another pending case, before a single judge; and (2) denying her
       complaint for administrative review and affirming the decision of defendant the Board of
       Trustees of the Addison Fire Protection District Firefighters’ Pension Fund (Board). We
       affirm.

¶2                                         I. BACKGROUND
¶3         Edwards was employed as a firefighter/paramedic for defendant the Addison Fire
       Protection District (District). In July 2008, Edwards sent a memorandum to Captain Roy
       Charvat, in which she reported the “increasing severity” of reactions that she had been
       having to the latex gloves that were carried on the District’s fire apparatuses; in light of these
       reactions, she recommended that the District move to the use of nonlatex nitrile gloves,
       which she wore, for all duty personnel. Lieutenant Mike Toika, to whom Edwards had
       previously spoken about her increasing latex reactions, investigated the equipment in the
       District’s ambulances to identify the items that contained latex. In a memorandum to
       Charvat, Toika explained:
                                                   -2-
             “The biggest issue, at this time, is the gloves. The sensitivity issue with Kim is
             increasing, and while benedryl [sic] does help, she really doesn’t want to be using it
             that much here. So any help you can give, in at least getting [the] department to
             purchase nitrile gloves only would be greatly appreciated.”
¶4       Edwards continued working her scheduled shifts until September 11, 2008, when she
     received a telephone call from Leigh Fabbri, the District’s fire chief, who informed her that
     she could not return to work until the latex situation had been resolved. The District then sent
     Edwards for three independent medical evaluations concerning her latex allergy. The
     evaluations were performed in September, October, and December 2008.
¶5       On October 16, 2008, Edwards filed with the Illinois Department of Human Rights a
     charge of discrimination against the District. Edwards alleged that she had a physical
     disability as defined in section 1-103(I) of the Illinois Human Rights Act (Act) (775 ILCS
     5/1-103(I) (West 2008)), that the District was aware of her disability, and that the disability
     was unrelated to her ability to perform the essential functions of her job “with or without a
     reasonable accommodation.”
¶6       In a letter dated December 16, 2008, Chief Fabbri notified Edwards that the District had
     “no option but to seek your termination.” According to Fabbri, the reports from the
     independent medical evaluations “have made it clear that any exposure to latex constitutes a
     risk to the well-being of people under your care, your well-being, and other responders who
     may need to be re-directed to intervene to counteract a reaction you may experience.” The
     opinion of the doctors involved was that Edwards “cannot return to duty as a
     firefighter/paramedic.” The District considered whether any positions that could ensure no
     contact were available, but it had “no such openings at this time.” Fabbri relayed that the
     District would file charges with the board of fire commissioners, which would hold a
     hearing. However, the District was “open to discussing alternate methods” of Edwards’
     separation from the District, including “application for a disability pension or resignation.”
     No charges were filed with the board of fire commissioners.
¶7       In January 2009, Edwards filed with defendant the Addison Fire Protection District
     Firefighters’ Pension Fund (Fund) an application for disability pension benefits, claiming a
     line-of-duty disability pursuant to section 4-110 of the Illinois Pension Code (Code) (40
     ILCS 5/4-110 (West 2008)). 1 In her application, Edwards described her disability as “Latex
     allergy worsening over the past two years due to exposure at Addison Fire Dept.” She also
     described the cause of her illness as “Repeated exposure to latex through the latex gloves that
     were being used on the AFD’s ambulances/engines.” Hearings on Edwards’ application were
     held in November 2009 and September 2011 before the Board. On January 3, 2012, the
     Board issued a 27-page decision and order in which it found that Edwards had failed to prove
     “that she incurred a ‘sickness’ that rendered her ‘permanently disabled’ within the meaning
     of the Pension Code.” Thus, the Board concluded that Edwards was not entitled to a “line of
     duty” disability pension and, therefore, denied her claim.

         1
          Edwards was not eligible for a “not in duty” pension, as she did not have at least seven years of
     creditable service when she filed. See 40 ILCS 5/4-111 (West 2008).
                                                   -3-
¶8         On February 3, 2012, Edwards filed a complaint for administrative review, praying for
       the trial court to reverse the Board’s decision and order the Board to pay her line-of-duty
       benefits. In March, Edwards filed a motion for consolidation, seeking to consolidate the
       administrative review case and a civil cause of action, pending before another judge in Du
       Page County, that arose from Edwards’ discrimination claim before the Department of
       Human Rights. The trial court denied the motion. Following briefing and arguments, the trial
       court concluded that the Board’s decision to deny benefits was “not against the manifest
       weight of the evidence and was not clearly erroneous.” Therefore, the trial court affirmed the
       Board’s decision and denied Edwards’ complaint for administrative review. This appeal
       followed.

¶9                                         II. EVIDENCE
¶ 10       Edwards testified before the Board that she was told by her family physician in 1999 that
       latex “may be the cause” of the rashes that she experienced after wearing Band-Aids. She did
       not undergo any testing until she was given a preemployment health screening in 2000 at
       Northwest Community Hospital. A radioallergosorbent (RAST) blood test confirmed her
       allergy. She then worked as a patient-care technician in the pediatric emergency room at
       Northwest Community, which was latex-free, and experienced no allergy problems. She later
       worked as a firefighter/paramedic for the Village of Hanover Park and, concurrently for a
       period, for a private ambulance service. Both employers were made aware of her latex
       allergy, and both provided her with nonlatex nitrile gloves. However, coworkers were not
       required to wear nonlatex gloves. She did not miss any time from work at either employer
       because of her allergy.
¶ 11       Edwards began her employment with the District in July 2004. Her duties with the
       District included emergency medical care and response to 911 calls as well as fire
       suppression duties. She advised the District of her allergy at that time, but “[i]t was not
       discussed any further.” The District provided her with nitrile gloves, but most of her
       coworkers wore latex gloves, and all of the District’s vehicles and apparatuses carried latex
       gloves. She had no problems with her allergy until May or June 2008, when she began
       having both increased contact reactions, in the form of hives, and respiratory reactions, which
       she had never before experienced, after contact with latex. After she brought this to the
       attention of Toika and Charvat in July 2008, she heard nothing more until September 11,
       2008, when Fabbri notified her that she was not allowed to return to work. Until that date,
       she did not miss any time from work because of her allergy. She scheduled an appointment
       with Dr. Priya Bansal, an allergist who had been treating her, and brought up the issue of
       latex for the first time. She had not experienced any more allergy symptoms since she
       stopped working, other than when a nurse wearing latex gloves gave her infant child a shot;
       Edwards suffered hives on her neck shortly thereafter.
¶ 12       Edwards testified that she had been prescribed medications for her multiple allergies;
       while they all contained warnings regarding drowsiness, she did not experience such a side
       effect other than when she took Benadryl, which she took on “extreme days” but not as part
       of her regimen.
                                                  -4-
¶ 13       The Board received into evidence without objection the reports from the three
       independent medical evaluations that the District required in 2008. Dr. James Ebert, the
       District’s physician, examined Edwards on September 17, 2008, and ordered allergy testing,
       which was performed by Bansal. After reviewing the results of these tests and the notes of
       another independent medical evaluator, Dr. Jeffrey Coe, Ebert noted Edwards’ preexisting
       latex allergy and the increasing severity and frequency of her reactions in the past seven to
       eight months. He characterized her condition as “progressive and requiring complex
       multi-drug regimens for potential adequate control.” However, use of some of these drugs
       “may not be possible when performing the essential duties of a paramedic/firefighter,” as
       they could cause sedation and other side effects that could “adversely affect decision making
       capabilities and other performance.” He also described Edwards’ condition as “not currently
       stable or entirely defined as to the causative allergic agent(s) in the workplace.” Ebert
       concluded that Edwards’ “current functioning as a paramedic/firefighter would create a
       potentially unsafe work condition for her and is not recommended.” In her testimony,
       Edwards stated that she felt that Ebert was “unqualified”and that she disagreed with his
       recommendation that she not continue working. If she could “try any type of modifications”
       or if the District “was willing to do any type of modifications,” then she “would be able to at
       least attempt to work and continue to work.”
¶ 14       Coe, an occupational-medicine doctor, examined Edwards in October 2008. In his
       October 10 report, Coe noted Edwards’ “well established latex allergy” and that she was
       “asymptomatic” since being away from the workplace for about a month. Edwards had told
       him that, in recent years, she had occasionally experienced skin irritation and hives when she
       touched latex gloves but that she could control the skin reaction with antihistamine
       medication prescribed by her allergist. She also told him that she had “not clearly
       experienced episodes of shortness of breath in association with latex contact”; she related any
       such shortness of breath issues to “exertion or nonlatex allergies.” Edwards also said that she
       took prescribed antihistamine medications regularly but “rarely” used prescribed
       bronchodilating medications. Based on Coe’s examination, his review of Edwards’ medical
       records, and Edwards’ “recognition of the nature of her latex allergy,” Coe opined that
       Edwards “continues to be able to work as a paramedic/firefighter” for the District. He
       recommended that she continue to be treated by her allergist and that she contact her allergist
       and her supervisor “immediately to report any changes in her symptoms.” Edwards testified
       that she was “thrilled that [Coe] was able to give information which appeared to be different
       from Dr. Ebert’s” and said that she believed “that there were small changes that would need
       to be made to the fire department apparatus that would allow” her to work.
¶ 15       Dr. Terrence Moisan reported in December 2008 that Edwards had “well-documented
       allergic reactions to latex antigens,” including “not only local but diffuse, cutaneous, and
       airway symptoms.” The picture of Edwards’ “increasing latex sensitivity is clear,” and
       Edwards was admonished “to avoid any known latex-containing products or airborne
       exposure where glove powder may contaminate the breathing zone with latex particles.”
       Edwards “clearly is not able to function in a number of settings where latex is potentially
       encountered” (emphasis in original) and should not return to her employment. Mosian did not
                                                  -5-
       expect a “fundamental improvement,” given Edwards’ symptoms, and he noted that
       “[p]retreatment with antihistamines is not an acceptable form of protection in this setting.”
       (Emphasis in original.)
¶ 16       Pursuant to section 4-112 of the Code (40 ILCS 5/4-112 (West 2008)), the Board also
       sent Edwards to be examined by three independent physicians. Dr. Paul Detjen, a doctor of
       adult and pediatric asthma and allergy who was board certified in allergy and immunology,
       reported in May 2009 that, while Edwards’ history was consistent with a diagnosis of a latex
       allergy, a RAST blood test performed on May 5, 2009, was negative. Detjen noted that
       “[n]either the history nor skin test nor blood test are 100% sensitive or specific for the
       diagnosis.” However, the RAST blood test “puts some degree of doubt into the diagnosis of a
       latex allergy.” He recommended a repeat test and said that Edwards’ ability to return to work
       would “hinge on the accuracy of the diagnosis and will be subject to the results” of the retest.
¶ 17       In a report dated March 20, 2011, Detjen presented an addendum to his earlier evaluation.
       In March 2011, he had performed a series of tests on Edwards, including a T.R.U.E. TEST
       patch (testing for “delayed-type reactivity to latex or products involved in the production of
       latex gloves”), latex skin-prick testing, a latex “use” test (which included Edwards wearing
       latex gloves for half an hour and gently rubbing her eyes), and a repeat latex RAST blood
       test. The results of the tests were negative, with the exception of the “use” test, which
       resulted in some eye irritation that lasted for several hours and “resolved slowly.” Detjen
       found no conclusive proof of measurable allergy to latex. While Edwards’ “story [was]
       consistent with some degree of immediate type reactivity to latex,” Detjen had “no
       independent definitive proof that either immediate IgE or delayed latex immunicological
       reactivity exists.” Edwards’ reaction “that occurred in the office could be consistent with a
       non-immunological irritation reaction.” In addition, Edwards had not been able to provide
       him with the results of her 2000 RAST blood test that originally confirmed her latex allergy.
       Denton reported that the diagnosis of a latex allergy “is in serious doubt” and that “the extent
       and duration of disability hinge on a definitive diagnosis of latex allergy which I am
       currently unable to confirm.” Detjen expressed his “hope and expectation that Ms. Edwards
       would be able to return to a work environment that involves some degree of latex exposure,
       which continues to be her reported preference, without risk of anaphylaxis.”
¶ 18       Dr. James Pollock reported in May 2009 that he examined Edwards and also reviewed
       the reports of Ebert, Bansal, Coe, and Moisan. Pollock stated that “no one is questioning her
       reaction to latex, which appears to have worsened with continued exposure.” He believed
       that Edwards’ repeated exposure to latex in her employment “converted what was a mild
       reaction into a more severe reaction” and that her sensitivity was “a permanent disability.”
       She could “perform any duties that do not include exposure to latex,” but there was “no
       satisfactory ‘desensitization’ protocol available to enable her to return to full and unrestricted
       firefighter duties.”
¶ 19       In an addendum dated July 9, 2009, Pollock responded to a question posed by Board
       member Richard Reimer as to whether his opinion was altered by “the negative RAST-Latex
       test.” Pollock responded, “The immunoassay test is negative in 50% of the latex intolerant

                                                   -6-
       patients and therefore this result does not surprise me. I believe she is latex sensitive.
       SUGGESTION: repeat the challenge/test.”
¶ 20       Dr. Peter Orris reported in September 2009 that he had examined Edwards and reviewed
       the reports of Ebert, Bansal, Coe, Moisan, and four other doctors. He concluded that
       Edwards’ allergic sensitivity to latex had become more severe “in part due to her continued
       exposure to latex on her job.” This sensitization “now disables her from further work in an
       environment with latex exposure.” Her current exacerbation “may well be permanent,” and
       she should not return to firefighting. Her “disablement is probably permanent and should be
       considered an occupationally related worsening of her allergies.” It was “unlikely” that a
       return to this work environment would be possible.
¶ 21       Bansal, who was board certified in allergy and immunology, testified before the Board on
       September 28, 2011. Edwards had begun treatment at her office in 2003, but Bansal first saw
       her in April 2005. (A copy of a report dated December 8, 2003, from her partner, Dr. Greg
       Sharon, noted that Edwards had “high to severe” allergies to ragweed, cats, mites, and house
       dust and that she had a positive RAST test to shellfish. Edwards was also advised to avoid
       latex, although there is no indication that any latex testing was done.) It was not until 2008
       that she treated Edwards for a latex allergy. On September 22, 2008, Bansal performed a
       standard skin-prick test and a latex challenge test with a latex glove. Edwards “was positive”
       on the skin test and, “within 15 minutes of placing the Latex on her skin, she developed a
       runny nose, coughing, itchy skin, and redness and hives on the hand that had the Latex glove
       on.” Within a few hours after being discharged from the testing in stable condition, Edwards
       called Bansal to report that, while she had no trouble breathing or swallowing, she had
       broken out in hives. Bansal sent these results to Ebert. A later blood test produced a negative
       result. Bansal told Edwards that “usually you don’t need one test to go over the other test. So
       if one is positive, she did not need to have the other one. But I told her if her job needed it, I
       would order it.” She made a general recommendation that Edwards avoid latex. “However,
       with her, the main complaint was with the gloves, and, thus, I had advised her that on the
       ambulance rig where she was experiencing the most symptoms that the Latex gloves be
       removed from the ambulance rig.” Bansal opined, within a reasonable degree of medical
       certainty, that Edwards was allergic to latex.
¶ 22       Bansal also testified that she saw Edwards twice in 2009, after Edwards had applied for
       the pension. Since she had stopped working in September 2008, Edwards’ other allergy
       symptoms (her allergies to mites, mold, dust, and cats) “were doing exceptionally well” and
       she had been able to reduce her usage of allergy medications. In Bansal’s opinion, once
       Edwards “was avoiding her highly allergenic trigger, which in her case was the Latex, her
       symptoms improved.”
¶ 23       Bansal had reviewed Detjen’s 2009 and 2011 reports but opined that Edwards still
       suffered from a latex allergy. According to Bansal, “when a person is continuously exposed
       to their allergens, their likelihood of their testing being more severe is increased.” Edwards’
       “threshold to have a reaction was very low” when she was continuously exposed to latex.
       However, when Edwards was tested in 2011, she had been away from latex exposure for
       almost 2½ years, and her latex allergy “may not have been picked up on that testing.” In
                                                   -7-
       addition, latex testing was “well-known to have a negative predictive value of 15 to 20
       percent.” While Bansal agreed that an accurate result was more likely where more tests
       provide the same result, even if all tests give a negative result, it would still be only “about
       80% accurate.” Because of this, Detjen “even in his conclusion summary couldn’t write that
       she does not have a Latex allergy because of that false negative rate that you can miss 20
       percent of people even if you test them.”
¶ 24        Bansal had recommended that all District employees cease using latex gloves; without
       that change, which was not implemented, Edwards could not continue working for the
       District. Edwards “would be fine again initially” if she returned to work; however, “after
       time,” probably within six months, her symptoms would return. With the change, Edwards
       “might be able to work there again.” In Bansal’s opinion, Edwards “is permanently disabled
       if the work conditions remain the same.” However, she would not be disabled “if the work
       conditions change.”
¶ 25        Included in the record was National Institute for Occupational Safety & Health, Pub. No.
       97-135, NIOSH Alert: Preventing Allergic Reactions to Natural Rubber Latex in the
       Workplace (1997). Among other things, this publication noted that a diagnosis of latex
       allergy “is made by using the results of a medical history, physical examination, and tests.”
       Sometimes, “tests may fail to confirm a worker who has a true allergy to latex, or tests may
       suggest latex allergy in a worker with no clinical symptoms. Therefore, test results must be
       evaluated by a knowledgeable physician.” Id. at 5. Complete latex avoidance, “though quite
       difficult,” is the most effective approach to treating a latex allergy. Id.
¶ 26        The record also included filings from Edwards’ discrimination case before the
       Department of Human Rights. Edwards alleged that she had a physical disability as defined
       in the Act and that the District was aware of the disability. However, she also alleged that her
       physical disability “is unrelated to my ability to perform the essential functions of my job
       with or without a reasonable accommodation.”

¶ 27                                III. THE BOARD’S DECISION
¶ 28       The Board found that Edwards had not “proved that she incurred a ‘sickness’ that
       rendered her ‘permanently disabled’ within the meaning of the Pension Code.” While
       Edwards had testified that she experienced “certain reactions when she is exposed to Latex,”
       the Board found “that the evidence does not support [Edwards’] claim that her reactions to
       Latex constitute a ‘sickness’ that have [sic] rendered her ‘permanently disabled’ such that she
       must be placed on a disability pension.” While Edwards may have a sensitivity to latex
       exposure, “this sensitivity is not severe enough to constitute a disabling sickness” under the
       Code, “because it never precluded [Edwards] from performing full and unrestricted
       firefighting duties.” In addition, such sensitivity “did not last for a continuous period of not
       less than 12 months” and Edwards did not prove “that she would suffer disabling symptoms
       that could be expected to last for a continuous period of not less than 12 months.”
¶ 29       The Board placed “significant weight” on the test results from Detjen and the opinions of
       both Detjen and Dr. Coe (who opined that Edwards “continues to be able to work as a

                                                  -8-
       paramedic/firefighter for the District”). The Board accorded less weight to the opinions of
       Moisan, Pollock, and Orris because they “did not perform any confirmatory testing.”
       Therefore, the Board concluded that Edwards was “not entitled to a ‘line of duty’ disability
       pension.”

¶ 30                                         IV. ANALYSIS
¶ 31       In an appeal from the decision of an administrative agency, we review the agency’s
       determination, not that of the trial court. Szewczyk v. Board of Fire & Police Commissioners,
       2011 IL App (2d) 100321, ¶ 20. We review de novo, as a question of law, an agency’s
       interpretation of a statute or an administrative rule. Id. The agency’s factual determinations
       are held to be prima facie true and correct, and we will uphold those determinations unless
       they are against the manifest weight of the evidence. Goodman v. Morton Grove Police
       Pension Board, 2012 IL App (1st) 111480, ¶ 24. A factual finding is against the manifest
       weight of the evidence when the opposite conclusion is clearly apparent. Szewczyk, 2011 IL
       App (2d) 100321, ¶ 20. Where the question is whether the evidence of record supports the
       agency’s denial of a plaintiff’s application for a disability pension, the manifest weight
       standard of review applies. Kouzoukas v. Retirement Board of Policemen’s Annuity & Benefit
       Fund, 234 Ill. 2d 446, 464 (2009). Finally, we apply the “clearly erroneous” standard to
       mixed questions of law and fact. Id. An agency’s decision is clearly erroneous when the
       reviewing court is left with the definite and firm conviction that the agency has made a
       mistake. Id. This standard provides some deference based on the agency’s experience and
       expertise and falls between the de novo and manifest weight standards of review. Szewczyk,
       2011 IL App (2d) 100321, ¶ 20. Where the agency questions whether the plaintiff is disabled
       within the meaning of the Code and requires us to interpret the meaning of the Code
       provision, it is a mixed question of law and fact, subject to the “clearly erroneous” standard.
       Kouzoukas, 234 Ill. 2d at 464. If there is evidence of record that supports the agency’s
       determination, it must be affirmed. Goodman, 2012 IL App (1st) 111480, ¶ 25.
¶ 32       The elements that must be proved in order to establish a firefighter’s entitlement to
       line-of-duty disability benefits are: (1) the claimant is a firefighter; (2) a sickness, accident,
       or injury was incurred; (3) such sickness, accident, or injury was incurred in or resulted from
       the performance of an act of duty or from the cumulative effects of acts of duty; (4) the
       firefighter is mentally or physically disabled for service in the fire department; and (5) the
       disability renders necessary the firefighter’s being placed on a disability pension. 40 ILCS
       5/4-110 (West 2008). There is no requirement that an act of duty be the sole or even the
       primary cause of the applicant’s disability; it is sufficient that an act of duty was an
       aggravating, contributing, or exacerbating factor. Village of Oak Park v. Village of Oak Park
       Firefighters Pension Board, 362 Ill. App. 3d 357, 371 (2005). A permanent disability is
       defined as “any physical or mental disability that (1) can be expected to result in death, (2)
       has lasted for a continuous period of not less than 12 months, or (3) can be expected to last
       for a continuous period of not less than 12 months.” 40 ILCS 5/4-105b (West 2008).
¶ 33       We conclude that the Board’s decision was not against the manifest weight of the
       evidence. The Board found that Edwards’ own testimony and discussions with the examining
                                                     -9-
       doctors demonstrated the lack of severity, and nondisabling nature, of her reaction to latex.
       Edwards did not discuss such an allergy with any of her treating physicians between
       December 2003 and September 2008, never noticed any problems with it until July 2008, and
       never missed any work because of it until the District removed her from duty. According to
       Coe’s October 10, 2008, report, Edwards did not attribute any respiratory symptoms to a
       latex allergy but related any shortness of breath issues to “exertion or nonlatex allergies.”
       The Board also noted Edwards’ filing before the Department of Human Rights in which
       Edwards alleged that her disability was unrelated to her ability to perform the essential
       functions of her job, “with or without a reasonable accommodation.” Edwards fails to
       address any of these findings and issues.
¶ 34       Instead, Edwards’ first argument appears to be little more than an attempt to reweigh the
       evidence. The Board, as the finder of fact, makes credibility determinations and assigns
       weight to testimony and other evidence; we do not weigh the evidence or substitute our
       judgment for that of the Board. Lambert v. Downers Grove Fire Department Pension Board,
       2013 IL App (2d) 110824, ¶ 49 (McLaren, J., dissenting). The Board found that the opinions
       of Coe and Detjen “in large part support the Applicant’s testimony” as related above and
       accorded “less weight” to the opinions of Moisan, Pollock, and Orris, because they “did not
       perform any confirmatory testing with respect to the Applicant’s alleged Latex allergy.”
       Edwards seeks to disparage the testing done by Detjen and diminish its value by calling it
       “medically irrelevant” and “unimportant” and claiming, without basis, that Bansal found
       Detjen’s test results “of no medical significance.” Falsely attributing testimony and
       exaggerating other testimony is not proper argument and merits no consideration. We note
       that the Board acknowledged the limitations of the various allergy tests that were employed,
       including the probabilities of false positives; however, even Bansal testified that the more
       tests that result in a negative finding, the more likely that the results were accurate. Detjen
       performed the most numerous and recent tests in this case and he found no conclusive proof
       of a measurable latex allergy. The Board could properly place greater reliance on those test
       results even if those results could not be considered 100% accurate.
¶ 35       We conclude that the Board’s decision was not against the manifest weight of the
       evidence, and we find no error here.
¶ 36       Edwards next contends that the Board ignored admissions allegedly made by the District,
       specifically in its filings with the Department of Human Rights. Specifically, she argues that
       the Board “made no effort to consider the DISTRICT’S interpretation of the medical
       opinion[s]” of the experts to whom the District sent her. According to Edwards, the District
       considered the opinions of Ebert, Coe, and Moisan in reaching its determination that “it
       would be dangerous” for her to return to work. The District filed answers before the
       Department of Human Rights, noting that since “the mere presence of latex elicited an
       allergic reaction, Respondent [the District] could not insure complainant’s well-being out on
       the street” and that “allowing Complainant to respond to emergency calls posed a risk to her
       and the general public.” Edwards argues that the Board must appropriately weigh the
       “expertise” of the District and that this court “must also give deference to that expertise.”

                                                 - 10 -
¶ 37       This argument is a non sequitur. The District might possess the expertise to determine
       whether Edwards is capable of performing her job requirements without endangering herself
       or the general public; however, the District possesses no greater expertise in interpreting
       medical records than the Board possesses. Further, Edwards’ fitness for duty was not the
       determination that the Board was required to make. The Board was required to determine
       whether Edwards incurred a sickness, accident, or injury; whether such sickness, accident, or
       injury was incurred in or resulted from the performance of an act of duty or from the
       cumulative effects of acts of duty; whether Edwards is mentally or physically disabled for
       service in the fire department; and whether her disability renders necessary her being placed
       on a disability pension. See 40 ILCS 5/4-110 (West 2008). The Board’s decision involved
       consideration of many elements that are irrelevant to and beyond the scope of the District’s
       conclusion regarding Edwards’ fitness for duty. There is no indication that the Board failed
       to consider the District’s conclusion; the Board acknowledged that Edwards “may have a
       sensitivity to Latex exposure” but concluded that “this sensitivity is not severe enough to
       constitute a disabling sickness within the meaning of the Pension Code” and that Edwards
       failed to prove that she was “ ‘permanently disabled’ within the meaning of the Pension
       Code.” (Emphases added.) However, the District’s conclusion, including its interpretation of
       the evidence before it, did not require more weight or deference than any other evidence
       presented to the Board.
¶ 38       It might seem incongruous that Edwards could be found unfit for duty because of a latex
       sensitivity yet be found ineligible for a pension based on the same physical infirmity.
       However, this court has previously considered this issue and found no conflict:
               “Whereas the Illinois Municipal Code (65 ILCS 5/1-1-1 et seq. (West 2002))–which
               governs employment of firefighters–does not specify the manner in which a
               municipality must prove cause for discharge (see 65 ILCS 5/10-2.1-17 (West 2002)),
               the requirements for obtaining a firefighter’s disability pension are more specific and
               stringent. ‘A disability pension shall not be paid unless three physicians selected by
               the Board have determined by examinations that the firefighter is disabled, together
               with such other evidence the Board deems necessary.’ Graves v. Pontiac Firefighters’
               Pension Board, 281 Ill. App. 3d 508, 510 (1996), citing 40 ILCS 5/4-112 (West
               1992). Given the compelling public interest in ensuring the fitness of firefighters to
               perform their duties, it is reasonable to conclude that the General Assembly
               deliberately set the bar lower for a municipality seeking to discharge an unfit
               firefighter than for a firefighter to obtain a disability pension, and committed the
               decisions to separate agencies with different missions.” Dowrick v. Village of
               Downers Grove, 362 Ill. App. 3d 512, 521 (2005).
¶ 39       Edwards argues that the legislature overruled Dowrick when it amended section 4-112 of
       the Code in 2007. For support, Edwards includes as an appendix to her reply brief a printout
       of the status of Senate Bill 1553 in the 95th General Assembly. The printout includes a
       “Synopsis         As       Introduced”         of       Senate       Bill      1553         (see
       http://www.ilga.gov/legislation/fulltext.asp?
       DocName=09500SB1553&GA=95&SessionId=51&DocTypeId=SB&LegID=&DocNum=15
                                                  - 11 -
       53&GAID=9&Session), which Edwards quotes (“ ‘that the Board of Trustees’ finding that a
       particular applicant is not or is no longer disabled shall constitute a conclusive presumption
       binding on the employing unit that the firefighter, emergency medical technician, or
       paramedic is able to perform his or her job’ ” (emphasis in original)) to support her assertion
       that the legislature “has eradicated any difference between a ‘permanent disability’ and a
       finding that a particular firefighter is ‘not fit for duty.’ ”
¶ 40        We first note that Edwards quotes not from the statute itself, but from a “synopsis”
       contained on a legislative website. The fundamental rule of statutory construction is to
       ascertain and effectuate the intent of the legislature, the best evidence of which is the
       language employed in the statute itself. City of Chicago v. St. John’s United Church of
       Christ, 404 Ill. App. 3d 505, 518 (2010). Perhaps Edwards could not find this language or
       this intent in the actual language of section 4-112 of the Code because it is not contained
       therein. Perhaps this is so because, as the very next paragraph on the website notes, “Senate
       Floor Amendment No. 1,” which the Senate adopted on March 29, 2007, amended the bill by
       replacing “everything after the enacting clause.” The synopsis of the amendment contains no
       mention of the language quoted by Edwards. Edwards relies on a secondary source’s
       summary of a legislative proposal that was replaced by an amended proposal and she
       attempts to pass this off as an express provision of the legislature to overrule a holding of this
       court. This sleight of hand is not well-taken and borders on sanctionable.
¶ 41        Edwards next contends that the trial court erred in denying her motion to consolidate the
       administrative review case and the civil cause of action, pending in the law division before
       another Du Page County judge, that arose from Edwards’ discrimination claim before the
       Department of Human Rights. Section 2-1006 of the Code of Civil Procedure provides:
               “An action may be severed, and actions pending in the same court may be
               consolidated, as an aid to convenience, whenever it can be done without prejudice to
               a substantial right.” 735 ILCS 5/2-1006 (West 2010).
       Consolidation is proper when two cases: (1) are of the same nature; (2) arise from the same
       act or event; (3) involve the same or like issues; and (4) depend largely on the same evidence.
       La Salle National Bank v. Helry Corp., 136 Ill. App. 3d 897, 905 (1985). Illinois courts favor
       consolidation of causes where it can be done as a matter of judicial economy. Lake County
       Forest Preserve District v. Keefe, 53 Ill. App. 3d 736, 739 (1977). The trial court has broad
       discretion in determining the propriety of consolidation, and its decision will not be
       overturned on review absent a finding of an abuse of that discretion. Turner v. Williams, 326
Ill. App. 3d 541, 546 (2001). A trial court abuses its discretion when no reasonable person
       would agree with its decision. In re M.P., 408 Ill. App. 3d 1070, 1073 (2011).
¶ 42        We can find no abuse of discretion in the trial court’s refusal to consolidate the two
       actions. First, they are not of the same nature. This case is an administrative review action
       that, even in the trial court, involves a review of the Board’s decision, based upon the
       evidence presented in the hearings before the Board; no new or additional evidence is to be
       heard by the court. See 735 ILCS 5/3-110 (West 2010). The law-division case is governed by
       the Code of Civil Procedure and would involve the full panoply of discovery, pretrial motion
       practice, and the introduction and consideration of all evidence properly admitted pursuant to
                                                      - 12 -
       the Illinois Rules of Evidence (eff. Jan. 1, 2011). The Administrative Review Law is
       designed to ensure that the review of “any final administrative decision shall be heard and
       determined by the court with all convenient speed.” 735 ILCS 5/3-110 (West 2010). We note
       that, while this case has already received review in the trial court and is now before the
       appellate court, the law-division case has not yet proceeded to trial. See
       https://www.dupagecase.com/Clerk/caseNumberSearch.do (case No. 2011L534, last visited
       Oct. 2, 2013). While the trial court assumes the role of a reviewing court in an administrative
       review, reviewing the findings and conclusions of the agency, the trial court (or a jury) would
       be required to be a fact finder in the law-division case. In addition, these cases involve
       different issues and parties. The law-division case involves alleged unlawful discrimination
       by the District and its chief, Donald Markowski; the Board is not a party to that case. This
       case involves neither Markowski nor the issue of discrimination. Simply put, the two cases
       are of different natures, involving different roles for the trial court, different standards,
       different rules of procedure and evidence, different parties, different issues, and different
       evidence. We cannot conclude that no reasonable person would agree with the trial court’s
       decision to deny consolidation, and we find no error here.
¶ 43       Further, as the law-division case is still pending, this disposition should not be read to in
       any way indicate how this court would rule, or the lower court should rule, on any issue
       arising in that litigation.
¶ 44       For these reasons, the judgment of the circuit court of Du Page County is affirmed.

¶ 45      Affirmed.




                                                  - 13 -